DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.
 Response to Amendment
The amendment filed March 24, 2021 has been entered.  Claims 1, 7-8, 10, 20, and 27-33 are pending in the application.  Examiner has acknowledged Applicant’s cancellation of claims 2-6, 11-15, and 21-25 as well as Applicant’s addition of new claims 27-33.  Applicant’s cancellation of claims 6, 15, and 25 have overcome the 112(a) rejection previously applied to the listed claims.  Applicant’s amendments to claims 1, 10, and 20 have also overcome the 112(b) rejection previously applied to the listed claims.  Applicant’s new claims 27-33 have introduced claim language which invokes 112(f) claim interpretation as well new claim objections.
Claim Objections
Claim 28 is objected to because of the following informalities: 
Claim 28: “according to claims 10, wherein” should read as “according to claim 10, wherein” 
Appropriate correction is required.
Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "physiological phenomenon estimation means" in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Fujita (U.S. 2015/0182141 Al) (hereinafter - Fujita) in view of 
Lown et al. (U.S. 4,223,683) (hereinafter – Lown) in further view of 
Jorgenson et al. (3,498,292) (hereinafter – Jorgenson) in further view of 
Telfort (U.S. 9,750,461 B1) (hereinafter – Telfort) in further view of 
Jonckheere et al. (U.S. 2009/0326401 Al) (hereinafter - Jonckheere).
Re. Claims 1, 10, 20: Fujita discloses a biological state estimation device (Fig. 4, a biological state analyzer), computer readable medium (Paragraph 137, lines 1-22, the state analyzer comprising a computer and computer program stored on a non-transitory recording medium), and method which estimates a biological state by using a biosignal, the biological state estimation device comprising: 

the second pseudo heart sound waveform being obtained by processing back biological sound and vibration information which is collected as the biosignal from the back of a person and fluctuates according to a flow rate of blood pumped out from the heart (Aortic heart waves naturally fluctuate according to a flow rate of blood pumped from left ventricle of the heart; thus, the biosignal attained from aortic pulse waves would also fluctuate accordingly).  
Fujita does not teach the invention wherein the second pseudo heart sound waveform includes pseudo first and second sounds, the second pseudo heart sound waveform is obtained by: filtering an original waveform of the back sound and vibration information by a band pass filter with a center frequency of around 20 Hz to obtain a first pseudo heart sound waveform.
Lown teaches filtering an original waveform of the back sound and vibration information by a band pass filter with a center frequency of around 20 Hz (Col. 2, lines 50-53, “The output… is fed to a bandpass filter 2 whose center frequency is about 20 Hz. The filter is arranged to pass signals in the band from about 15 Hz to 25 Hz.”).  Lown teaches analogous art in the technology of heart signal processing (Abstract).

Fujita and Lown do not teach the invention further comprising giving a distortion to the first pseudo heart sound waveform by a clipping processing, and setting a threshold of the amplitude at a time of the clipping processing at a position to secure a time width corresponding to that between first and second heart sounds in a heart sound waveform, to obtain a time-series waveform.
Jorgenson teaches the invention further comprising giving a distortion to the first pseudo heart sound waveform by a clipping processing, and setting a threshold of the amplitude at a time of the clipping processing at a position to secure a time width corresponding to that between first and second heart sounds in a heart sound waveform, to obtain a time-series waveform (Col. 3, lines 36-41: “The base of the output voltage from transistor 68 is clipped by the diode 70, so that only the peak portions of the largest amplitude voltage of the electrocardiac signals, such as the R wave or an unusually large T wave, is allowed to pass to the base of transistor 72”).  Jorgenson teaches analogous art in the technology of heart sound signal analysis (Abstract).
It would have been obvious to one having skill in the art before the filing date of the invention to have modified Fujita in view of Lown to include giving a distortion by a clipping processing as taught by Jorgenson, the motivation being that clipping is a well-known technique used to isolate peak portions of largest amplitude from the cardiac signals (Col. 3, lines 29-45).

Telfort teaches the invention further comprising applying a high pass filter to the time-series waveform (Col. 9, lines 38-43: “Accordingly, it may be possible to select one or more target sounds by filtering frequency bands from the physiological signal 318.  As such, the high pass filter 314… can filter these frequency bands to separate heart sounds and respiratory sounds”).  Telfort teaches analogous art in analysis of acoustic cardiac signals (Col. 1, lines 60-63).
It would have been obvious to one having skill in the art before the filing date of the invention to have modified Fujita in view of Lown in further view of Jorgenson to include applying a high-pass filter as taught by Telfort, the motivation being that it is well-known that cardiac sounds have frequency components which overlap with respiratory frequencies, and applying a high-frequency filter separates cardiac sounds from respiratory sounds (Col. 9, lines 41-43).
Fujita further teaches the invention wherein the biological state estimation estimates the biological state by comparing amplitudes of two waveform components included in one cardiac cycle of the pseudo heart sound waveform (Paragraph 0032, lines 1-11, comparing amplitudes of a pair of inflection points before and after the maximum amplitude component of a second degree derivative of a pseudo heart sound waveform).  The amplitudes associated with the second derivative of a waveform are considered components of the original waveform.
Fujita, Lown, Jorgenson, and Telfort teach the invention including a comparison of amplitudes of the waveform components (Paragraph 0032, lines 1-11).  However, Fujita, Lown, Jorgenson, and Telfort do not describe the device wherein the biological state estimation plots two amplitudes (i, i+1) of the waveform components in a time-series manner in a coordinate system, with one of the amplitudes taken on the axis of abscissas and the other taken on the axis of ordinates and estimates the biological 
Jonckheere describes analogous art in the use of statistical processing of heart waveforms (Abstract), specifically, the use of Poincare plots for ascertaining variance of RR intervals (Paragraphs 0036-0040).
The invention taught by Fujita is concerned with using pseudo heart sounds as a diagnostic feature of heart rate fluctuation and variation (Paragraph 145, lines 28-32).  It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Fujita, Lown, Jorgenson, and Telfort to include the use of Poincare plots as a statistical tool for analyzing cardiac waveforms as taught by Jonckheere, the motivation being that the Poincare plot gives information about short and long term heart rate variability through an analysis of its dispersion of points (Paragraph 0039, lines 1-7).  Furthermore, it is well-known in the art to use features of the Poincare plot (and its equivalents) to assess abnormal heart waveforms which constitute a biological state.
Jonckheere further teaches the device wherein biological state estimation estimates the biological state from a gradient of the group of plotted points (Paragraph 0039, lines 10-13, a state of long term heart rate variability, i.e., a biological state, estimated with an analysis of SD2).

Claims 7, 8, 28, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Fujita (U.S. 2015/0182141 Al) (hereinafter - Fujita) in view of 
Lown et al. (U.S. 4,223,683) (hereinafter – Lown) in further view of 
Jorgenson et al. (3,498,292) (hereinafter – Jorgenson) in further view of 
Telfort (U.S. 9,750,461 B1) (hereinafter – Telfort) in further view of 
Jonckheere et al. (U.S. 2009/0326401 Al) (hereinafter - Jonckheere) in further view of
Guzik, P., Piskorski, J., Krauze, T. et al. Asymmetric features of short-term blood pressure variability. Hypertens Res 33, 1199–1205 (2010). https://doi.org/10.1038/hr.2010.138 (hereinafter -- Guzik).
Re. Claims 7, 8, 28, 29, 31, and 32: Fujita, Lown, Jorgenson, Telfort, and Jonckheere teach the invention according to claim 1.  Fujita, Lown, Jorgenson, Telfort, and Jonckheere do not explicitly teach wherein a state of blood pressure fluctuation is estimated from the gradient of the group of the plotted points. 
Guzik teaches the invention wherein the biological state estimation includes a blood pressure fluctuation estimation which estimates a state of blood pressure fluctuation as the biological state from the gradient of the group of the plotted points (Page 2, Blood pressure asymmetry by the Poincare plot analysis of SBP: utilizing SD1 and SD2 (both gradients) to assess a measure of short- and long-term systolic blood pressure variance).  Guzik teaches analogous art in the technology of analyzing cardiac waveforms (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Fujita, Lown, Jorgenson, Telfort, and Jonckheere to have included a measure of blood pressure variation using Poincare plot analysis as taught by Guzik, the motivation being that Poincare plots are commonly used to assess temporal correlations, wherein such temporal correlations may reflect various physiological oscillations relating to cardiovascular function (Page 1, Introduction).
With respect to claim 8, Fujita further teaches the invention wherein the biological state estimation includes a physiological phenomenon estimation which estimates a physiological 
The limitations of claims 28 and 31 recite elements which are analogous to those in claim 7 regarding blood pressure fluctuation derived from a gradient of plotted points.  
The limitations of claims 29 and 32 recite elements which are analogous to those in claim 8 regarding estimation of a physiological phenomenon derived from a gradient of plotted points.

Claims 27, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Fujita (U.S. 2015/0182141 Al) (hereinafter - Fujita) in view of 
Lown et al. (U.S. 4,223,683) (hereinafter – Lown) in further view of 
Jorgenson et al. (3,498,292) (hereinafter – Jorgenson) in further view of 
Telfort (U.S. 9,750,461 B1) (hereinafter – Telfort) in further view of 
Jonckheere et al. (U.S. 2009/0326401 Al) (hereinafter - Jonckheere) in further view of
Guzik, P., Piskorski, J., Krauze, T. et al. Asymmetric features of short-term blood pressure variability. Hypertens Res 33, 1199–1205 (2010). https://doi.org/10.1038/hr.2010.138 (hereinafter -- Guzik) in further view of
Choi JB, Kim YB, Kim BT, Kim YS. Analysis of heart rate variability in female patients with overactive bladder. Urology. 2005 Jun;65(6):1109-12; discussion 1113. doi: 10.1016/j.urology.2005.01.029. PMID: 15923026 (hereinafter – Choi)
Re. Claims 27, 30, and 33: Fujita, Lown, Jorgenson, Telfort, and Jonckheere teach the invention according to claim 8.  The combination of the previous arts with Guzik teach the invention according to claim 29.  The above stated prior art do not teach the invention which estimates a desire to void from a gradient of the group of plotted points. 
 A relationship between the desire to void and activities of the autonomic nervous system (ANS) evaluated by HRV has been suggested by Choi, wherein Choi teaches that measuring a heart rate variability (HRV) can detect autonomic imbalances which correlate with control of the bladder and micturition reflex (an urge to void) (Page 1).  Thus, HRV parameters can be suitable for the estimation of a desire to void.  Both Jonckheere and Guzik teach that Poincare plots and their corresponding statistical measures SD1 and SD2 may be used to estimate long and short-term heart rate variability.
It would have been obvious to one having skill in the art before the effective filing date to have modified Fujita, Lown, Jorgenson, Telfort, Jonckheere, and Guzik to include calculating an urge to void from an assessment of heart rate variability utilizing Poincare analysis of either Jonckheere or Guzik, the motivation being that, since both Jonckheere and Guzik are concerned with assessment of activity of the autonomic nervous system, an estimation of a desire to void based on an analysis of heart rate variability would provide additional insight to possible autonomic imbalance as suggested by Choi (Abstract).
The limitations of claim 33 recite elements which are analogous to those in claims 27 and 30 regarding estimation of a desire to void from a variance state of plotted points.
Response to Arguments
March 24, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that Jonckheere do not teach the limitations of estimating a biological state from a variance and gradient of a group of plotted points:
What Applicant describes as a variance state is depicted in the graphs shown in Figs. 17, 18, 23 and 24, and described on page 14 of the Specification: 
“…a variance state of points obtained by plotting adjacent two amplitudes (i, i+1) in a time-series manner in a coordinate system, with one of the amplitudes taken on the axis…” 
The graphs depicted are commonly referred to in the art as Poincare plots, typically used to analyze periodicity of points.  Jonckheere also depicts Poincare plots between two waveform components, and thus also indicates the use of what is indicated by the Applicant as a “variance state.”  Jonckheere further utilizes two basic statistical descriptors of the plot, namely SD1 (standard deviation of the RR-interval) and SD2 (standard deviation of the successive difference of the RR-interval), which are gradients under their broadest reasonable interpretation.  Jonckheere uses the dispersion of these points relative to SD2 to estimate long- and short-term heart rate variability, which reads upon estimation of a biological state utilizing a gradient of plotted points.  The Poincare plots of Jonckheere are thus presented as a statistical tool that would be utilized in the combination of the biological state estimation device of Fujita in view of Lown, Jorgenson, and Telfort.
Applicant’s arguments regarding the use of gradients and variance of points to estimate a desire to void and fluctuation of blood pressure (recited in new claims 27-33) has been rendered moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791